DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the species requirement in the reply filed on 12/30/2020 is acknowledged.  The traversal is on the ground(s) that this would not create a search burden.  This is not found persuasive because searching for three specified different configurations and in essence three separate patentable features generally constitutes a burdensome search.  Applicant is attempting to claim all three species at once in a string of claims and the Examiner believes as denoted below that this has created a 112(a) issue.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 5, claim 5 appears to be in combination with claim 4 does not appear to be adequately disclosed in the specification nor do the state of the claims allow for one to make or use the invention.  Specifically, 27BS4 which is disclosed as the first surface is clearly not tapered in the drawing (see figure 10B). Thus, when including all the limitations of claims 1-5 combined, there is no possible way to construe the claim with three tapered surfaces that have the specified inclination angles.  Clarification of claim 4, which defines the first facing surface part to be tapered is requested.  The reason why claim 4 is not rejected here is because other surfaces may be properly construed to meet the claim despite 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, in lieu of the 35USC112(a) rejection, the Examiner is uncertain how to construe the claim language.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6 and  7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takagi (2002/0053610).
Regarding claim 1, Takagi discloses a fuel injection valve comprising a movable element (items 20, 22, 23), wherein: the movable element includes:
a movable core (22A); 
a valve element (23); and
a rod part (22) connected between the movable core and the valve element and including a first end welded to the valve element (see figure 2 showing weld between 22 and 23);

the rod part and the valve element include a weld penetration portion produced by welding of the rod part and the valve element (welded portion of connection);
the abutment portion is closer to a valve central axis than the weld penetration portion (demonstrated in figure 2, as 22 and 23 appear to touch centrally from the weld); and
the rod part and the valve element include an unwelded portion between the abutment portion and the weld penetration portion (shown in figure 2, there is a visible space between 22 and 23).  Regarding claim 7, Takagi teaches the structural features of the claim as noted above and implicitly teaches the manufacturing process of welding as claimed.
Regarding claim 2,  Takagi further discloses  wherein the unwelded portion includes a clearance between a rod part side facing surface and a valve element side facing surface (see figure 2, space is shown between 22 and 23 which constitutes a clearance);
the rod part side facing surface is a surface of the rod part facing the valve element; and
the valve element side facing surface is a surface of the valve element facing the rod part (see figure 2).
Regarding claim 3, Takagi further discloses wherein: the valve element side facing surface has a spherical shape (item 23 is spherical); the rod part side facing surface includes a first facing surface part (tapered section of 22);
the first facing surface part is defined by a straight line in a sectional view taken along a plane containing the valve central axis (tapered section appears to be linear); and
the first facing surface part abuts the spherical shape at the abutment portion (point of abutment appears to be in the tapered section).
Regarding claim 6, Takagi further discloses wherein:  the rod part side facing surface includes an edge part (inner annular portion of 22 juncture with tapered section) formed annularly at an inner periphery of the first facing surface part; and
the edge part abuts the spherical shape at the abutment portion (annular section of 22 outside of tapered section appears to abut the spherical shape).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (2002/0053610) in view of McFarland (9,366,355).
Regarding claim 4, Takagi further discloses wherein: the rod part side facing surface includes the first facing surface part (tapered section) and a second facing surface part (flat section);
the first facing surface part has a tapered shape such that an inner periphery of the first facing surface part is closer to a base end of the fuel injection valve than an outer periphery of the first facing surface part (inner tapered edge is closer to top than outer tapered part);
the second facing surface part is located radially outside of the first facing surface part;
Takagi fails to teach wherein the second facing surface part has a tapered shape such that an inner periphery of the second facing surface part is closer to the base end of the fuel injection valve than an outer periphery of the second facing surface part; and
the second facing surface part has a larger inclination angle with respect to a level plane perpendicular to the valve central axis than the first facing surface part.
However, McFarland essentially teaches a similarly constructed fuel injector with a rounded configuration which would constitute a gradient of secondary surfaces from the first facing surfaces that gradually having larger inclination angles and the inner periphery thereof would be closer to the base then the end of the circular surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX M VALVIS whose telephone number is (571)272-4233.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEX M. VALVIS
Primary Examiner
Art Unit 3752



/ALEX M VALVIS/             Primary Examiner, Art Unit 3752